Name: Commission Regulation (EEC) No 3073/84 of 31 October 1984 amending Regulation (EEC) No 2956/84 on the disposal of butter at a reduced price
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 84 Official Journal of the European Communities No L 288/83 COMMISSION REGULATION (EEC) No 3073/84 of 31 October 1984 amending Regulation (EEC) No 2956/84 on the disposal of butter at a reduced price THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Articles 6 (7) and 12 (3) thereof, Whereas, by way of Regulation (EEC) No 2956/84 (3), the Commission adopted measures for the disposal of butter at a reduced price ; whereas the entry into force of the said measures, which was originally set for 5 November 1 984, should be postponed in order to fina ­ lize the procedure for informing the Community s trading partners ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 24 of Regulation (EEC) No 2956/84, '5 November 1984' is hereby replaced by ' 16 November 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the ,Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 148, 28 . 6 . 1968, p . 13 . 0 OJ No L 150, 6 . 6. 1984, p. 6. (3) OJ No L 279, 23. 10 . 1984, p. 4.